         Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 1 of 17



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CHERI EVELYN AVILA,

               Plaintiff,

       v.                                                           Civ. No. 19cv524 SCY

ANDREW SAUL, Commissioner of Social
Security,1

               Defendant.

                            MEMORANDUM OPINION AND ORDER2

       THIS MATTER is before the Court on the Social Security Administrative Record,

Doc. 15, filed September 13, 2019, in support of Plaintiff Cheri Evelyn Avila’s Complaint, Doc.

1, seeking review of the decision of Defendant Andrew Saul, Commissioner of the Social

Security Administration, denying her claim for disability insurance benefits under Title II and

Title XVI of the Social Security Act, 42 U.S.C. §§ 401-434. On November 12, 2019, Ms. Avila

filed her Motion To Reverse And Remand To Agency For Rehearing, With Supporting

Memorandum. Doc. 18. The Commissioner filed a response on February 12, 2020, Doc. 21, and

Ms. Avila did not file a reply, Doc. 22. The Court has jurisdiction to review the Commissioner’s

final decision under 42 U.S.C. §§ 405(g) and 1383(c). Having meticulously reviewed the entire

record and the applicable law and being fully advised in the premises, the Court finds the Motion

is not well taken and is DENIED.


1
 Andrew Saul was sworn in as Commissioner of the Social Security Administration on June 17,
2019 and is automatically substituted as a party pursuant to Federal Rule of Civil Procedure
25(d).
2
 Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all
proceedings and to enter an order of judgment. Docs. 3, 10, 11.
         Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 2 of 17



                      BACKGROUND AND PROCEDURAL RECORD

       Claimant Cheri Evelyn Avila suffers from the following severe impairments: spinal

scoliosis; lumbar multilevel degenerative disc disease; migraine headaches; major depressive

disorder; generalized anxiety disorder; and posttraumatic stress disorder. Administrative Record

(“AR”) at 20. Ms. Avila completed one year of college and has past relevant work as a home

attendant. AR 29, 234.

       On January 22, 2016, Ms. Avila filed an application for benefits under Titles II and XVI,

alleging disability beginning January 4, 2016. AR 17, 94-95. Her applications were initially

denied on June 29, 2016, and upon reconsideration on January 9, 2017. AR 94-95, 128-29. Ms.

Avila requested a hearing on March 9, 2017. AR 146. Administrative Law Judge (“ALJ”) Eric

Weiss conducted a hearing in Albuquerque on February 26, 2018. AR 36-67. Ms. Avila appeared

with legal representation and testified. Id. The ALJ also took testimony from Vocational Expert

(“VE”) Thomas Greiner. AR 36, 188. On August 6, 2018, the ALJ issued an unfavorable

decision. AR 14-35. On April 6, 2019, the Appeals Council denied Ms. Avila’s request for

review. AR 1-4. The ALJ’s decision is the final decision of the Commissioner for purposes of

judicial review. On June 7, 2019, Ms. Avila filed a timely appeal with this Court. Doc. 1. The

Court reserves discussion of the medical records relevant to this appeal for its analysis.

                                      APPLICABLE LAW

       A.      Disability Determination Process

       An individual is considered disabled if she is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A) (pertaining to disability insurance

benefits); see also id. § 1382c(a)(3)(A) (pertaining to supplemental security income disability


                                                 2
         Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 3 of 17



benefits for adult individuals). The Social Security Commissioner has adopted the familiar five-

step sequential evaluation process (“SEP”) to determine whether a person satisfies the statutory

criteria as follows:

        (1)     At step one, the ALJ must determine whether the claimant is engaged in
                “substantial gainful activity.”3 If the claimant is engaged in substantial
                gainful activity, she is not disabled regardless of her medical condition.

        (2)     At step two, the ALJ must determine the severity of the claimed physical
                or mental impairment(s). If the claimant does not have an impairment or
                combination of impairments that is severe and meets the duration
                requirement, she is not disabled.

        (3)     At step three, the ALJ must determine whether a claimant’s impairment(s)
                meets or equals in severity one of the listings described in Appendix 1 of
                the regulations and meets the duration requirement. If so, a claimant is
                presumed disabled.

        (4)     If, however, the claimant’s impairments do not meet or equal in severity
                one of the listings described in Appendix 1 of the regulations, the ALJ
                must determine at step four whether the claimant can perform her “past
                relevant work.” Answering this question involves three phases. Winfrey v.
                Chater, 92 F.3d 1017, 1023 (10th Cir. 1996). First, the ALJ considers all
                of the relevant medical and other evidence and determines what is “the
                most [the claimant] can still do despite [her physical and mental]
                limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). This is called the
                claimant’s residual functional capacity (“RFC”). Id. §§ 404.1545(a)(3),
                416.945(a)(3). Second, the ALJ determines the physical and mental
                demands of the claimant’s past work. Third, the ALJ determines whether,
                given the claimant’s RFC, the claimant is capable of meeting those
                demands. A claimant who is capable of returning to past relevant work is
                not disabled.

        (5)     If the claimant does not have the RFC to perform her past relevant work,
                the Commissioner, at step five, must show that the claimant is able to
                perform other work in the national economy, considering the claimant’s
                RFC, age, education, and work experience. If the Commissioner is unable
                to make that showing, the claimant is deemed disabled. If, however, the

3
  “Substantial work activity is work activity that involves doing significant physical or mental
activities.” 20 C.F.R. §§ 404.1572(a), 416.972(a). The claimant’s “[w]ork may be substantial
even if it is done on a part-time basis or if [she] doe[es] less, get[s] paid less, or ha[s] less
responsibility than when [she] worked before.” Id. “Gainful work activity is work activity that
[the claimant] do[es] for pay or profit.” Id. §§ 404.1572(b), 416.972(b).



                                                 3
         Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 4 of 17



               Commissioner is able to make the required showing, the claimant is
               deemed not disabled.

See 20 C.F.R. § 404.1520(a)(4) (disability insurance benefits); 20 C.F.R. § 416.920(a)(4)

(supplemental security income disability benefits); Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005); Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005).

       The claimant has the initial burden of establishing a disability in the first four steps of this

analysis. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). The burden shifts to the Commissioner

at step five to show that the claimant is capable of performing work in the national economy. Id.

A finding that the claimant is disabled or not disabled at any point in the five-step review is

conclusive and terminates the analysis. Casias v. Sec’y of Health & Human Servs., 933 F.2d 799,

801 (10th Cir. 1991).

       B.      Standard of Review

       This Court must affirm the Commissioner’s denial of social security benefits unless

(1) the decision is not supported by “substantial evidence” or (2) the ALJ did not apply the

proper legal standards in reaching the decision. 42 U.S.C. § 405(g); Hamlin v. Barnhart, 365

F.3d 1208, 1214 (10th Cir. 2004); Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004);

Casias, 933 F.2d at 800-01. In making these determinations, the Court “neither reweigh[s] the

evidence nor substitute[s] [its] judgment for that of the agency.’” Bowman v. Astrue, 511 F.3d

1270, 1272 (10th Cir. 2008) (internal quotation marks omitted). “[W]hatever the meaning of

‘substantial’ in other contexts, the threshold for such evidentiary sufficiency is not high.” Biestek

v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citations omitted). “Substantial evidence . . . is ‘more

than a mere scintilla.’” Id. (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “It

means—and means only—such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (internal quotation marks omitted).



                                                  4
         Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 5 of 17



       A decision “is not based on substantial evidence if it is overwhelmed by other evidence in

the record,” Langley, 373 F.3d at 1118 (internal quotation marks omitted), or “constitutes mere

conclusion,” Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). The agency decision

must “provide this court with a sufficient basis to determine that appropriate legal principles

have been followed.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (internal

quotation marks omitted). Therefore, although an ALJ is not required to discuss every piece of

evidence, “[t]he record must demonstrate that the ALJ considered all of the evidence” and “a

minimal level of articulation of the ALJ’s assessment of the evidence is required in cases in

which considerable evidence is presented to counter the agency’s position.” Clifton v. Chater, 79

F.3d 1007, 1009-10 (10th Cir. 1996) (internal quotation marks omitted). But where the reviewing

court “can follow the adjudicator’s reasoning” in conducting its review, “and can determine that

correct legal standards have been applied, merely technical omissions in the ALJ’s reasoning do

not dictate reversal.” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166 (10th Cir. 2012). The court

“should, indeed must, exercise common sense.” Id. “The more comprehensive the ALJ’s

explanation, the easier [the] task; but [the court] cannot insist on technical perfection.” Id.

                                            ANALYSIS

       Ms. Avila argues that the Court should remand because: (1) the RFC does not adequately

consider the severe impairment of migraines, Doc. 18 at 5-8; (2) the ALJ erred by rejecting the

opinion of treating physician Valerie Carrejo, M.D., id. at 9-12; (3) the ALJ failed to adopt part

of the state agency non-examining consultants’ opinions without explanation, id. at 12-13; and

(4) the ALJ failed to properly consider the subjective symptom evidence, id. at 13-14. The Court

rejects Ms. Avila’s arguments and affirms the ALJ’s decision.




                                                  5
         Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 6 of 17



I.     The ALJ Adequately Explained The Limitations In The RFC Related To Ms.
       Avila’s Headaches.

       Ms. Avila argues that, despite finding her impairment of migraines to be severe at step

two, the ALJ failed to adequately account for that impairment at step four. Doc. 18 at 5-6. At

step four, the ALJ explained that, “given her complaints of migraine headaches,” the RFC limits

Ms. Avila “to occasional exposure to unprotected heights and dangerous moving machinery.”

AR 28. Ms. Avila argues that there is no logical connection between her complaints of headaches

and this limitation, and the ALJ failed to provide an adequate explanation for the RFC. Doc. 18

at 6, 8; see SSR 96-8P, 1996 WL 374184, at *7 (the RFC must “[s]et forth a logical explanation

of the effects of the symptoms, including pain, on the individual’s ability to work”).

       The ALJ acknowledged Ms. Avila’s hearing testimony that she is confined to her room to

sleep three days a week because of headaches, but found that her statements concerning the

intensity, persistence and limiting effects of her symptoms were not entirely consistent with the

medical evidence and other evidence in the record. AR 25. With respect to the evidence

regarding headaches, the ALJ discussed treatment notes showing a complaint of “migraine

headaches” in early July 2016. AR 26 (citing AR 659-61). Despite medication, Ms. Avila

reported that the frequency of headaches had not subsided, but medication provided “temporary

relief.” Id. Her doctor increased her medication dosage and advised her to take various herbal

supplements. Id. In late July 2016, she was discharged from physical therapy because “[s]he was

walking daily on the treadmill and performing her other home exercises with no reported

difficulties.” Id. (citing AR 665-66). In January 2017, she reported her headaches were “under

good control.” AR 27 (citing AR 725). But in March, she reported increased headaches. Id.

(citing AR 722). In June, her back pain was improved and she was more concerned about

headache pain. Id. (citing AR 745-46). Her doctor gave her trigger point injections and she felt



                                                 6
         Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 7 of 17



immediate headache relief. Id. A few days later, she reported to her behavioral health provider

that “overall she was feeling better.” Id. (citing AR 853-57). Her headaches had decreased and

she was seeing a chiropractor. Id. At a follow-up appointment, she was still reporting her

headaches were less frequent. Id. (citing AR 849-51).

       The ALJ also considered the opinion evidence, including the state agency non-examining

consultants at the initial and reconsideration levels. AR 28. At the reconsideration level, Dr.

Nisha Singh “found the claimant capable of light work.” Id. Dr. Singh found Ms. Avila “could

frequently stoop, kneel, crouch, and crawl, but she would have no limits on her ability to

balance.” Id. Dr. Singh “also assessed environmental limitations.” Id. (citing AR 120-21). The

ALJ explained:

       I have given significant weight to the opinions of the consultants at the
       reconsideration level. While I agree the claimant can perform light work, given
       her complaints generalized pain and persistent lower back pain, I have further
       accommodated her by limiting her to occasional postural activities, but no
       climbing ladders, ropes or scaffolds. Given her complaints of migraine headaches,
       I have further limited her to occasional exposure of unprotected heights and
       dangerous moving machinery.

Id.

       In her motion, Ms. Avila highlights various treatment records regarding her headaches

that the ALJ did not discuss. Doc. 18 at 7-8. In November 2016, she complained to her treatment

provider that her migraines were more bothersome, she was running out of Imitrex early, and she

was experiencing photophobia and blurred vision at times. AR 730. Her doctor increased her

medication. Id. In January 2017, Ms. Avila reported that she had experienced bad migraines at

the beginning of the month. AR 725-26. Ms. Avila notes that, although the ALJ acknowledged

she complained of “increased headaches” in March 2017, her complaints were more graphic:

“daily debilitating headaches” that force her to lay down and anxiety that worsens the cycle of

her headaches. AR 721-22. In May 2017, she said she was unable to obtain relief from chronic


                                                 7
         Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 8 of 17



migraines and her activity was minimal. She was prescribed nortriptyline. AR 843-44. Finally,

after her headaches seemed to improve in the summer of 2017, she reported a reoccurrence in

November due to decreasing the dose of nortriptyline. AR 711. Given these complaints, she

argues that the RFC limitation to “occasional exposure to unprotected heights and dangerous

moving machinery does not make sense.” Doc. 18 at 8.

       The Court disagrees. The ALJ’s RFC limitation is clearly explained. The ALJ gave

significant weight to the opinion of Dr. Singh, who opined that she can perform light work, but

because of her migraines and fibromyalgia, she must avoid hazards such as machinery and

heights. AR 121-22. In other words, the ALJ did not invent this limitation; as he explained, he

adopted it from Dr. Singh. Finally, he explained why he did not credit Ms. Avila’s complaints of

headache pains beyond Dr. Singh’s limitations: the evidence of record did not entirely support it.

He acknowledged many, if not all, of her complaints of headaches that Ms. Avila’s motion

highlights. But he balanced them against the times Ms. Avila reported improvement in her

symptoms and reported that medication was working, as well as her ability to complete physical

therapy exercises daily. The Court finds that the narrative satisfies the ALJ’s duty to explain the

RFC and that the ALJ’s decision is supported by substantial evidence.

II.    The ALJ Adequately Evaluated The Opinion Evidence.

       A.      The Rule on Medical Opinions

       The ALJ is required to evaluate every medical opinion he receives that could have an

effect on the RFC. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161-62 (10th Cir. 2012); Doyal v.

Barnhart, 331 F.3d 758, 764 (10th Cir. 2003). For claims filed before March 27, 2017,4 as the




4
 For claims filed on or after March 27, 2017, all medical sources can provide evidence that is
categorized and considered as medical opinion evidence and subject to the same standard of


                                                 8
         Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 9 of 17



present claim is, medical opinions are classified into two different categories: “acceptable

medical sources” and “other sources.” “Acceptable medical sources” are licensed physicians,

licensed or certified psychologists, licensed optometrists, licensed podiatrists, and qualified

speech-language pathologists. SSR 06-03p, 2006 WL 2329939, at *1; SSR 96-2p, 2017 WL

3928298. “Other medical sources” include nurse practitioners, physician assistants, licensed

clinical social workers, naturopaths, chiropractors, audiologists, and therapists. SSR 06-03p,

2006 WL 2329939, at *2; SSR 96-2p, 2017 WL 3928298.

       “Medical opinions are statements from physicians and psychologists or other ‘acceptable

medical sources’ that reflect judgments about the nature and severity of an individual’s

impairment(s), including symptoms, diagnosis and prognosis, what the individual can still do

despite the impairment(s), and physical and mental restrictions.” SSR 06-03p, 2006 WL

2329939, at *2 (Aug. 9, 2006). Information from “other sources,” both medical and non-medical,

are used to “show the severity of an individual’s impairment(s) and how it affects the

individual’s ability to function.” Frantz v. Astrue, 509 F.3d 1299, 1301 (10th Cir. 2007) (citing

20 C.F.R. § 416.902); see SSR 06-03p, 2006 WL 2329939, at *2.

       A unique two-step rule applies to the opinions of treating physicians (acceptable medical

sources who provide or have provided the claimant with medical treatment and who have an

ongoing relationship with the claimant). First, the ALJ must determine whether the opinion is

entitled to “controlling weight.” Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003). An

ALJ is required to give the opinion of a treating physician controlling weight if it is both: (1)

“well-supported by medically acceptable clinical and laboratory diagnostic techniques”; and (2)



review. See Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg.
5844 (Jan. 18, 2017).



                                                  9
         Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 10 of 17



“consistent with other substantial evidence in the record.” Id. (internal quotation marks omitted).

“[I]f the opinion is deficient in either of these respects, then it is not entitled to controlling

weight.” Id. If it is not given controlling weight, “at the second step in the analysis, the ALJ must

make clear how much weight the opinion is being given (including whether it is being rejected

outright) and give good reasons, tied to the factors specified in the cited regulations for this

particular purpose, for the weight assigned.” Krauser v. Astrue, 638 F.3d 1324, 1330 (10th Cir.

2011).

         The factors in the regulation are:

         (1) the length of the treatment relationship and the frequency of examination; (2)
         the nature and extent of the treatment relationship, including the treatment
         provided and the kind of examination or testing performed; (3) the degree to
         which the physician’s opinion is supported by relevant evidence; (4) consistency
         between the opinion and the record as a whole; (5) whether or not the physician is
         a specialist in the area upon which an opinion is rendered; and (6) other factors
         brought to the ALJ’s attention which tend to support or contradict the opinion.

Id. at 1331.

         B.     Dr. Carrejo’s Opinion

         Treating physician Valerie Carrejo, M.D., has treated Ms. Avila at UNM 2014 and prior

to that, at First Choice Community Healthcare. AR 895. On January 23, 2018, Dr. Carrejo wrote

a letter opining that “Ms. Avila has suffered from chronic pain, chronic mental illness and other

medical conditions that have prevented her from working for the past several years.” Id. “I do not

perform disability determinations in my medical practice, but I do support Ms. Avila in her claim

based on my long-term medical relationship with her.” Id. Dr. Carrejo then listed the following

“active problems”: anxiety, chronic back pain, chronic migraine, constipation, cystourethrocele

without mention of uterine prolapse, dizziness, female stress incontinence, fibromyositis,

hyperparathyroidism, obstructive sleep apnea syndrome, opioid dependence, posttraumatic stress




                                                   10
        Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 11 of 17



disorder, reactive airway disease, and tobacco use disorder. AR 895-96. Dr. Carrejo also

included a list of active medications. AR 896.

       The ALJ gave Dr. Carrejo’s opinion “little weight.” AR 28. The ALJ explained that Dr.

Carrejo’s statements “do not give detailed information regarding how her impairments would

impact her ability to work and only summarize her subjective complaints, outline her

impairments and list her medications. There is no functional analysis or objective findings to

support specific limitations.” AR 28.

       Ms. Avila’s only argument for reversal is that the ALJ did not engage in a proper treating

physician analysis, neither explicitly considering whether to give the opinion controlling weight

at the first step, nor “go[ing] through the factors from 20 C.F.R. §§ 404.1527(c), 416.927(c)” at

the second step. Doc. 18 at 11. The Court rejects this argument. The Tenth Circuit has been clear

that an ALJ need not “expressly state whether he had given [a treating physician] opinion

‘controlling weight.’” Mays v. Colvin, 739 F.3d 569, 575 (10th Cir. 2014). Here, as in Mays, the

ALJ gave the opinion “little weight,” AR 28, which means that he implicitly declined to give the

opinion controlling weight. This procedure is not error. Mays, 739 F.3d at 575.

       Similarly, the ALJ is not required to “apply expressly each of the six relevant factors in

deciding what weight to give a medical opinion.” Oldham v. Astrue, 509 F.3d 1254, 1258 (10th

Cir. 2007). Rather, the decision need only be “sufficiently specific to make clear to any

subsequent reviewers the weight the adjudicator gave to the treating source’s medical opinion

and the reasons for that weight.” Id. (internal quotation marks omitted). The ALJ explicitly

discussed factor (1)—the length of the treatment relationship—in acknowledging that Dr.

Carrejo had a “long-standing treatment history” with Ms. Avila. AR 28. He discussed factor

(3)—the degree to which the physician’s opinion is supported by relevant evidence—in listing




                                                 11
        Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 12 of 17



the various ways in which Dr. Carrejo’s opinion lacked any “detailed information” or “objective

findings” to support it. Id. And finally, to the extent the ALJ gave other reasons, factor (6)—

other factors—explicitly permits him to do so.

       Ms. Avila does not argue that the ALJ’s reasons themselves are neither legitimate nor

specific. She does not argue that, much less explain how, they are not supported by substantial

evidence. The Court will not make arguments for her. The Court affirms the ALJ’s analysis of

Dr. Carrejo’s opinion.

       C.      Non-Examining State Agency Consultants

       Non-examining agency physicians Scott R. Walker, M.D. on initial review and Joan

Joynson, Ph.D. on reconsideration opined that Ms. Avila can “interact appropriately with

coworkers; supervisors and the general public on a superficial basis.” AR 73, 108-09. The ALJ

gave “significant weight” to the mental assessment at the initial and reconsideration levels. AR

28. In the RFC, he determined that Ms. Avila “is able to interact occasionally with supervisors,

co-workers and the public.” AR 24.

       Ms. Avila argues that the ALJ failed to explain why he replaced the agency consultants’

opinion that she can interact with others on a “superficial basis” with a limitation for

“occasional[]” interaction with others. Doc. 18 at 12-13. She notes that in doing so, he “confused

the quality of the ability with the quantity of the ability,” without explanation. Id. at 13. The

Commissioner does not argue that “superficial” is the same as “occasional,” but contends that the

ALJ identified jobs Ms. Avila can perform that do not require more-than-superficial interaction

with others. Doc. 21 at 16-17. Any error, the Commissioner argues, is therefore harmless.

       The Commissioner is correct. Appendix B of the Dictionary of Occupational Titles

(“DOT”) specifies that the fourth, fifth, and sixth digits of the code reflect “relationships to Data,

People, and Things, respectively . . . [and] express a job’s relationship to Data, People and


                                                  12
        Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 13 of 17



Things by identifying the highest appropriate function in each listing shown.” Appendix B –

Explanation of Data, People, and Things, 1991 WL 688701. The “People” category (the fifth

digit) has a range from zero to eight, with zero requiring the highest level of human interaction

and eight requiring the lowest. Id. The DOT specifies that eight corresponds to a worker function

of “Taking Instructions – Helping,” which is defined as “[a]ttending to the work assignment

instructions or orders of supervisor. (No immediate response required unless clarification of

instructions or orders is needed.) Helping applies to ‘non-learning’ helpers.” Appendix B, 1991

WL 688701.

       The jobs the ALJ identified Ms. Avila could perform all have a “People” code of eight:

marker (DOT code 209.587-034, 1991 WL 671745); photocopy machine operator (DOT code

207.685-014, 1991 WL 671802); and silver wrapper (DOT code 318.687-018, 1991 WL

672757). AR 29-30. Moreover, as the Commissioner points out, each of these job descriptions in

the DOT explicitly address the “quality” of the interaction with others: “Taking Instructions-

Helping” is “Not Significant.” Maker, 1991 WL 671802; Photocopy Machine Operator, 1991

WL 671745; Silver Wrapper, 1991 WL 672757.

       The identification of jobs that do not require “significant” interaction with others is

consistent with the state agency consultants’ opinion that Ms. Avila is capable of “superficial”

interaction with others. See Lane v. Colvin, 643 F. App’x 766, 770 n.1 (10th Cir. 2016) (a DOT

entry that describes the amount of “Taking Instructions” required as “Not Significant” is

consistent with “superficial contact with supervisors and co-workers”). Thus, incorporating the

state agency consultants’ opinion verbatim into the RFC would not have helped Ms. Avila,

because she would still have been found capable of performing other significant work in the

national economy at step five. Cf. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1162-63 (10th Cir.




                                                13
          Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 14 of 17



2012) (error in failing to explain the weight given to a medical opinion did not prejudice the

claimant because giving greater weight to the opinion “would not have helped her”).

       Moreover, although Ms. Avila’s argument that “superficial” relates to quality whereas

“significant” arguably relates to quantity may be correct, a person’s inability to engage in quality

interactions becomes less relevant as the number of interactions in which that person must

engage decreases. Here, the ALJ took Ms. Avila’s inability to engage in more than superficial

interactions into consideration by limiting the number of interactions in which she would need to

engage.

III.   The ALJ Adequately Explained His Evaluation Of Ms. Avila’s Subjective Symptom
       Evidence.

       Social Security Ruling (“SSR”) 16-3p5 instructs ALJs “to consider all of the evidence in

an individual’s record when they evaluate the intensity and persistence of symptoms after they

find that the individual has a medically determinable impairment(s) that could reasonably be

expected to produce those symptoms.” 2016 WL 1119029, at *2. An ALJ must explain which of

an individual’s symptoms he found consistent or inconsistent with the evidence in the claimant’s

record and how his evaluation of the individual’s symptoms led to his conclusions. Id. at *8. In

evaluating whether a claimant has disabling pain, the reviewing court considers whether the

claimant has proffered objective medical evidence of a pain-producing impairment; if so,

whether there is a loose nexus between the claimant’s subjective allegations of pain and the


5
  SSR 16-3p is applicable for decisions made on or after March 28, 2016, and superseded SSR
96-7p, 1996 WL 374186. SSR 16-3p eliminated the use of the term “credibility,” in order to
clarify that subjective symptom evaluation is not an examination of [a claimant’s] character.” Id.
at *2. The instructions for evaluating subjective allegations in both rulings are the same, so case
law interpreting SSR 96-7p remains relevant. See Paulek v. Colvin, 662 F. App’x 588, 593-94
(10th Cir. 2016); Brownrigg v. Berryhill, 688 F. App’x 542, 545-46 (10th Cir. 2017). In light of
this change, the Court will use the term “subjective symptom evidence” when discussing past
case law that refers to a claimant’s “credibility.”



                                                14
         Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 15 of 17



impairment; and if so, whether the claimant’s pain is in fact disabling, considering both objective

and subjective evidence. Thompson v. Sullivan, 987 F.2d 1482, 1488 (10th Cir. 1993) (citing

Luna v. Bowen, 834 F.2d 161, 163-64 (10th Cir. 1987)). “A claimant’s subjective allegation of

pain is not sufficient in itself to establish disability.” Id.

        The ALJs’ assessments of subjective symptom complaints “warrant particular deference.”

White v. Barnhart, 287 F.3d 903, 910 (10th Cir. 2002). While the Tenth Circuit has “insisted on

objectively reasonable explanation over mere intuition,” it has “not reduced [subjective

symptom] evaluations to formulaic expressions.” Id. at 909. The courts do not “‘require a

formalistic factor-by-factor recitation of the evidence.’” Id. (quoting Qualls v. Apfel, 206 F.3d

1368, 1372 (10th Cir. 2000)). The ALJ need only “set[] forth the specific evidence he relies on in

evaluating the claimant’s” subjective symptom evidence. Id. “Findings as to [subjective

symptom evidence] should be closely and affirmatively linked to substantial evidence and not

just a conclusion in the guise of findings.” Huston v. Bowen, 838 F.2d 1125, 1133 (10th Cir.

1988) (footnote omitted).

        Ms. Avila argues that the ALJ’s rejection of her subjective symptom complaints was

“vague.” Doc. 18 at 14. According to her, “[t]he ALJ only stated the standard, summarized some

of the evidence, and made his conclusion.” Id. at 13. “[H]e did not provide an explanation of

how Ms. Avila’s symptoms were inconsistent nor did he discuss how his evaluation of her

symptoms led to his conclusions.” Id. “[H]e failed to explain which symptoms he found

consistent or inconsistent with the evidence and how his evaluation of the symptoms led to his

RFC conclusion.” Id. at 14. He did “not articulate any findings comparing Ms. Avila’s testimony

and the medical evidence and instead relie[d] on an assertion that her statements are not entirely




                                                    15
        Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 16 of 17



consistent.” Id. “The ALJ failed to make specific comparisons between Ms. Avila’s statements

and the medical evidence in the decision demonstrating how the two are different.” Id.

       Ms. Avila misunderstands the ALJ’s decision. The ALJ did acknowledge her testimony,

including her own description of her subjective symptoms. AR 25 (summarizing Ms. Avila’s

testimony that “scoliosis and degenerative changes in her lumbar spine” cause her “chronic

pain”; that she “experiences headache pain about three times per week, which essentially

confines her to her room to sleep”; that “she has been depressed all her life”; and that “a typical

day” involves “sleeping quite a bit”). In other words, the ALJ acknowledged that Ms. Avila’s

described symptoms portray someone that would not be able to maintain a job working five days

a week. Ms. Avila does not mention any symptom evidence that the ALJ should have, but did not

consider.

       As detailed above, the ALJ sufficiently explained why he did not credit her complaints of

headaches that confine her to her room three times a week, with citations to the record. Supra,

pp. 6-8. His narrative also addresses evidence related to allegations of chronic pain because of

her back6 and her depression.7 Ms. Avila does not point to evidence the ALJ should have

considered but did not; does not highlight any significantly probative evidence related to her

symptoms that the ALJ ignored; and does not support her argument with anything other than



6
 See AR 26 (discussing visits for pain management with Drs. Duhigg and Dr. Chari; an evaluation
with Melissa Merhege, M.D. “for her scoliosis and the resulting back pain”; her ability to complete
daily physical therapy “with no reported difficulties”; and “a review of systems” on September 22,
2016 with a “chief complaint” of back pain); AR 27 (discussing pain management with Benson R.
Daitz, M.D. in March 2017).
7
  See AR 25 (discussing an emergency room note relating to her depression); AR 26 (discussing
a visit with psychiatrist Kimothi N. Cain, M.D.; and treatment with Dr. Carrejo for anxiety); AR
27 (discussing behavioral health treatment notes covering the period from May 3, 2017 through
November 8, 2017).



                                                 16
        Case 1:19-cv-00524-SCY Document 23 Filed 08/07/20 Page 17 of 17



generalities. The Court will not make arguments for her. Ms. Avila’s only argument—that the

ALJ did not explain his decision fully according to SSR 16-3p—is incorrect.

                                       CONCLUSION

       For the reasons stated above, Ms. Avila’s Motion To Reverse And Remand To Agency

For Rehearing, With Supporting Memorandum, Doc. 18, is DENIED.




                                            _____________________________________
                                            STEVEN C. YARBROUGH
                                            United States Magistrate Judge
                                            Presiding by Consent




                                              17
